182 F.2d 801
50-2 USTC  P 9358
GARLAND,v.UNITED STATES.
No. 6088.
United States Court of AppealsFourth Circuit.
Argued June 12, 1950.Decided June 14, 1950.

Clifton A. Woodrum, Jr., and Morton Honeyman, Roanoke, Va., (Woodrum & Staples, Roanoke, Va., on the brief), for appellant.
Robert N. Pollard, Jr., Asst. U.S. Atty., and George R. Humrickhouse, U.S. Atty., Richmond, Va., for appellee.
Before PARKER, Chief Judge, and DOBIE, Circuit Judge, and WYCHE, District Judge.
PER CURIAM.


1
This is an appeal in a criminal case in which appellant was convicted of income tax evasion in violation of 26 U.S.C.A. § 145(b).  The questions argued arise upon a motion made to set aside the verdict and grant a new trial; but it is well settled that the granting of such a motion is a matter resting in the sound discretion of the trial judge and no abuse of discretion is shown.  They present, therefore, nothing which we can consider; but, even if we could consider them, they would present no ground for disturbing the verdict of the jury.  This it is argued that the evidence was not sufficient to support the verdict; but its sufficiency was not challenged on this ground by motion made at the conclusion of all the testimony and we think, besides, that there can be no question as to its sufficiency when viewed, as it must be, in the light most favorable to the prosecution.  See Jelaza v. United States, 4 Cir., 179 F.2d 202; Stinnett v. United States, 4 Cir., 173 F.2d 129.


2
Arguments are made that the defendant had no criminal intent because he had no personal knowledge as to how his books were kept and as to what conclusions should be drawn with respect to certain evidence relied upon by the prosecution; but these were clearly matters for the determination of the jury and not for this court.  The argument that the verdict should have been set aside because a sister of one of the jurors was married to an uncle of the Assistant United States Attorney who presented the case is so lacking in all merits as not to justify discussion.  It is well settled generally that relationship to the prosecuting attorney does not disqualify a juror.  50 C.J.S., Juries, § 219, p. 958, 31 Am.Jur. 663; and there is nothing to the contrary in the law of Virginia.


3
Affirmed.